 1
 2
 3
 4
 5
 6
                                                                                  FILED IN THE
 7                           UNITED STATES DISTRICT COURT                     U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON


 8                       EASTERN DISTRICT OF WASHINGTON
                                                                         Jan 30, 2019
 9                                                                           SEAN F. MCAVOY, CLERK


10   RICHARD V.,                                  No. 2:17-CV-0436-JTR
11
                   Plaintiff,
12                                                ORDER GRANTING DEFENDANT’S
13                      v.                        MOTION FOR SUMMARY JUDGMENT
14   COMMISSIONER OF SOCIAL
15   SECURITY,
16                 Defendant.
17
18         BEFORE THE COURT are cross-motions for summary judgment. ECF
19   No. 13, 14. Attorney Gary R. Penar represents Richard V. (Plaintiff); Special
20   Assistant United States Attorney David J. Burdett represents the Commissioner of
21   Social Security (Defendant). The parties have consented to proceed before a
22   magistrate judge. ECF No. 6. After reviewing the administrative record and briefs
23   filed by the parties, the Court GRANTS Defendant’s Motion for Summary
24   Judgment and DENIES Plaintiff’s Motion for Summary Judgment.
25                                    JURISDICTION
26         Plaintiff filed applications for disability insurance benefits and supplemental
27   security income, alleging disability since July 3, 2014, due to a back injury, right
28   shoulder impairment, and acid reflux. Tr. 214, 219, 260. Plaintiff’s applications


     ORDER GRANTING DEFENDANT’S MOTION . . . - 1
 1   were denied initially and upon reconsideration. Administrative Law Judge (ALJ)
 2   Jesse K. Shumway held a hearing on March 21, 2017, Tr. 36-76, and issued an
 3   unfavorable decision on May 3, 2017, Tr. 15-26. The Appeals Council denied
 4   review on October 27, 2017. Tr. 1-6. The ALJ’s May 2017 decision thus became
 5   the final decision of the Commissioner, which is appealable to the district court
 6   pursuant to 42 U.S.C. § 405(g). Plaintiff filed this action for judicial review on
 7   December 26, 2017. ECF No. 1, 4.
 8                                 STATEMENT OF FACTS
 9           The facts of the case are set forth in the administrative hearing transcript, the
10   ALJ’s decision, and the briefs of the parties. They are only briefly summarized
11   here.
12           Plaintiff was born on June 5, 1964, and was 50 years old on the alleged onset
13   date, July 3, 2014. Tr. 214, 219. He finished high school and completed one year
14   of college. Tr. 261, 368.
15           Plaintiff’s disability report indicates he stopped working on July 3, 2014
16   because of his conditions. Tr. 260. Plaintiff testified at the March 2017
17   administrative hearing that he is no longer able to perform the heavy lifting,
18   movements, and walking/standing of his prior work. Tr. 52. He indicated lower
19   back pain prevented him from bending and twisting, Tr. 53-55, he was not able to
20   sit in a hard chair for a long period of time, and he could only walk or stand for
21   about 25 minutes before his back would spasm, Tr. 55. Plaintiff stated “[t]he less
22   I’m on my feet, the less it hurts.” Tr. 57. He believed he could only be on his feet
23   for an hour to an hour and a half during an eight hour period. Tr. 56.
24           Plaintiff testified he spends a typical day sitting, watching TV, playing video
25   games, and reading, Tr. 56-57, and he spends the majority of the day with his legs
26   elevated while sitting. Tr. 57. He indicated his hobbies of shooting pool, fishing,
27   and going on hikes were limited by his impairments. Tr. 59-60. However,
28   Plaintiff also stated his pain medication (Hydrocodone) “helps really well.” Tr. 58.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 2
 1   He testified the medication allowed him to perform activities with minimal or little
 2   pain. Tr. 58.
 3                                STANDARD OF REVIEW
 4         The ALJ is responsible for determining credibility, resolving conflicts in
 5   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
 6   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
 7   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
 8   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
 9   only if it is not supported by substantial evidence or if it is based on legal error.
10   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
11   defined as being more than a mere scintilla, but less than a preponderance. Id. at
12   1098. Put another way, substantial evidence is such relevant evidence as a
13   reasonable mind might accept as adequate to support a conclusion. Richardson v.
14   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
15   rational interpretation, the Court may not substitute its judgment for that of the
16   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
17   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
18   administrative findings, or if conflicting evidence supports a finding of either
19   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
20   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
21   supported by substantial evidence will be set aside if the proper legal standards
22   were not applied in weighing the evidence and making the decision. Brawner v.
23   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
24                       SEQUENTIAL EVALUATION PROCESS
25         The Commissioner has established a five-step sequential evaluation process
26   for determining whether a person is disabled. 20 C.F.R. §§ 404.1520(a),
27   416.920(a); Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through
28   four, the burden of proof rests upon the claimant to establish a prima facie case of


     ORDER GRANTING DEFENDANT’S MOTION . . . - 3
 1   entitlement to disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is
 2   met once a claimant establishes that a physical or mental impairment prevents the
 3   claimant from engaging in past relevant work. 20 C.F.R. §§ 404.1520(a)(4),
 4   416.920(a)(4). If a claimant cannot perform past relevant work, the ALJ proceeds
 5   to step five, and the burden shifts to the Commissioner to show that (1) the
 6   claimant can make an adjustment to other work; and (2) specific jobs which
 7   claimant can perform exist in the national economy. Batson v. Commissioner of
 8   Social Sec. Admin., 359 F.3d 1190, 1193-1194 (2004). If a claimant cannot make
 9   an adjustment to other work in the national economy, a finding of “disabled” is
10   made. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).
11                            ADMINISTRATIVE DECISION
12         On May 3, 2017, the ALJ issued a decision finding Plaintiff was not disabled
13   as defined in the Social Security Act.
14         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
15   activity since the alleged onset date, July 3, 2014. Tr. 17.
16         At step two, the ALJ determined Plaintiff had the following severe
17   impairments: obesity, lumbar degenerative disc disease, and bilateral carpal tunnel
18   syndrome. Tr. 17.
19         At step three, the ALJ found Plaintiff did not have an impairment or
20   combination of impairments that meets or medically equals the severity of one of
21   the listed impairments. Tr. 19.
22         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and
23   determined he could perform light exertion level work but with the following
24   limitations: he can never climb ladders, ropes, or scaffolds; he can frequently
25   climb ramps and stairs and balance; he can only occasionally stoop, kneel, crouch,
26   and crawl; he can perform frequent handling; he can have no concentrated
27   exposure to vibration; and he can have no exposure to hazards such as unprotected
28   heights and moving mechanical parts. Tr. 19.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 4
 1         At step four, the ALJ found Plaintiff was not able to perform his past
 2   relevant work. Tr. 24.
 3         At step five, the ALJ determined that based on the testimony of the
 4   vocational expert, and considering Plaintiff’s age, education, work experience, and
 5   RFC, Plaintiff could perform other jobs present in significant numbers in the
 6   national economy, including the jobs of marker, meter reader, parking lot
 7   attendant, and storage clerk. Tr. 24-25. The ALJ additionally determined that if
 8   Plaintiff was further restricted to needing a sit-stand option at will, frequent
 9   fingering in addition to frequent handling, and lifting and carrying no more than 10
10   pounds, he would still be able to perform other jobs present in significant numbers
11   in the national economy, including the jobs of grain picker, courtesy booth cashier,
12   and parking lot attendant. Tr. 25. The ALJ thus concluded Plaintiff was not under
13   a disability within the meaning of the Social Security Act at any time from July 3,
14   2014, the alleged onset date, through the date of the ALJ’s decision, May 3, 2017.
15   Tr. 25-26.
16                                          ISSUES
17         The question presented is whether substantial evidence supports the ALJ’s
18   decision denying benefits and, if so, whether that decision is based on proper legal
19   standards. Plaintiff’s brief, however, fails to specifically delineate the issues he
20   requests the Court to address. ECF No. 13.
21         After examining Plaintiff’s motion, the Court construes Plaintiff’s argument
22   as the ALJ erred in this case by (1) improperly weighing the medical opinions of
23   treating physician Vivian Moise, M.D., examining physician Kevin Weeks, D.O.,
24   state agency reviewing physician Norman Staley, M.D., and medical expert H.C.
25   Alexander, III, M.D.; and (2) finding Plaintiff capable of performing other work
26   existing in significant numbers in the national economy at step five of the
27   sequential evaluation process. ECF No. 13 at 7-19.
28   ///


     ORDER GRANTING DEFENDANT’S MOTION . . . - 5
 1                                       DISCUSSION1
 2         A.       Medical Source Opinions
 3         Plaintiff’s brief asserts the ALJ erred by failing to properly assess multiple
 4   medical source opinions of record. ECF No. 13 at 7-19. Plaintiff specifically
 5   argues the ALJ erred by giving great weight to the opinions of treating physician
 6   Moise, but ignoring limitations she identified which are contrary to the ALJ’s RFC
 7   finding, ECF No. 13 at 9, by failing to incorporate any limitations in reaching or
 8   pushing/pulling with the upper extremities in the RFC finding despite the shoulder
 9   impairment and limitations identified by Drs. Staley and Weeks, ECF No. 13 at 17-
10   18, and by assigning great weight to the unsupported opinions of medical expert,
11   Dr. Alexander, ECF No. 13 at 18-19.
12         In this case, the ALJ found that although Plaintiff had severe physical
13   impairments (obesity, lumbar degenerative disc disease, and bilateral carpal tunnel
14   syndrome), the medical evidence did not support the degree of limitation alleged
15   by Plaintiff. Instead, the ALJ determined Plaintiff retained the residual functional
16   capacity to perform a restricted range of light exertion level work. Tr. 19. The
17   Court finds the ALJ’s interpretation of the medical evidence of record is supported
18   by substantial evidence. See infra.
19   ///
20   ///
21
22         1
               In Lucia v. S.E.C., 138 S.Ct. 2044 (2018), the Supreme Court recently held
23   that ALJs of the Securities and Exchange Commission are “Officers of the United
24   States” and thus subject to the Appointments Clause. To the extent Lucia applies
25   to Social Security ALJs, the parties have forfeited the issue by failing to raise it in
26   their briefing. See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161
27   n.2 (9th Cir. 2008) (the Court will not consider matters on appeal that were not
28   specifically addressed in an appellant’s opening brief).


     ORDER GRANTING DEFENDANT’S MOTION . . . - 6
 1         1.     Vivian Moise, M.D.
 2         Plaintiff first contends the ALJ erred by according “great weight” to the
 3   opinions of Dr. Moise, but not including all of the limitations she assessed in a
 4   March 24, 2017 Physical Medical Source Statement, Tr. 449-452, in the ALJ’s
 5   ultimate RFC determination. ECF No. 13 at 9.
 6         Dr. Moise’s treatment notes from 2015 to 2017, Tr. 416-448, indicate the
 7   opinion that Plaintiff’s low back was at maximum medical improvement, with long
 8   term restriction to sedentary to light work and limited bending, lifting and carrying.
 9   Tr. 416. It was noted MRIs revealed stable findings at L5-S1 of bilateral moderate
10   foramenal stenosis, right L4-5 disc protrusion possibly affecting the right L4 root,
11   and a stable left sided protrusion at L3-4, none requiring surgical intervention. Tr.
12   416, 419, 423, 427, 429, 433, 435, 439 (MRI “does not show severe enough nerve
13   impingement to refer for surgery”). Dr. Moise opined that Plaintiff could not
14   return to his heavy labor type jobs, but he would be able to perform light to
15   sedentary work with minimal bending, lifting and carrying. Tr. 421.
16         On March 24, 2017, Dr. Moise completed a Physical Medical Source
17   Statement form. Tr. 449-452. Dr. Moise stated that Plaintiff could sit 30 minutes
18   at one time, stand 30 minutes at one time, and sit about four hours and stand/walk
19   about two hours in an eight-hour working day. Tr. 450. She indicated Plaintiff
20   would need a job that permitted him to shift positions at will from sitting, standing,
21   or walking, but that Plaintiff would not need to take unscheduled breaks during a
22   working day. Tr. 450. Dr. Moise opined that Plaintiff could occasionally lift and
23   carry up to 10 pounds and rarely lift and carry up to 20 pounds; could rarely twist,
24   stoop, crouch/squat, or climb stairs; could never climb ladders; and would have no
25   significant limitations with reaching, handling, or fingering. Tr. 451. Dr. Moise
26   found that Plaintiff would be off task 0% of the workday because of his symptoms,
27   would be capable of low stress work, and would likely be absent only one day a
28   month as a result of his impairments or treatment. Tr. 452.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 7
 1         The ALJ gave great weight to Dr. Moise’s opinions. Tr. 23. The ALJ
 2   indicated the limitations assessed by Dr. Moise were consistent with the record, Tr.
 3   23, and accounted for Dr. Moise’s limitations by restricting Plaintiff to the
 4   performance of light work with certain postural restrictions, Tr. 19.
 5         Plaintiff argues the ALJ erred by omitting from the ALJ’s RFC
 6   determination, without comment, Dr. Moise’s Physical Medical Source Statement
 7   form limitations of standing/walking up to two hours, the requirement of a sit/stand
 8   option, and the impact of mental impairments on Plaintiff’s functioning. ECF No.
 9   13 at 13. However, the ALJ is not required to adopt in full the opinion of any
10   particular medical source. See Magallanes v. Bowen, 881 F.2d 747, 753 (9th Cir.
11   1989) (“It is not necessary to agree with everything an expert witness says in order
12   to hold that his testimony contains ‘substantial evidence.’” (quoting Russell v.
13   Bowen, 856 F.2d 81, 83 (9th Cir. 1988))). An ALJ may properly rely upon only
14   selected portions of a medical opinion while ignoring other parts, but such reliance
15   must be consistent with the medical record as a whole. Edlund v. Massanari, 253
16   F.3d 1152, 1159 (9th Cir. 2001).
17         With respect to the impact of Plaintiff’s mental impairments, Plaintiff did
18   not allege disabling mental limitations on his disability report, Tr. 260, Plaintiff
19   testified at the administrative hearing that mental health issues have never affected
20   him, Tr. 52, and Plaintiff has otherwise failed to assert that mental impairments
21   caused any specific disabling functional limitations. See Matthews v. Shalala, 10
22   F.3d 678, 680 (9th Cir. 1993) (finding “the mere existence of an impairment is
23   insufficient proof of a disability”). The ALJ correctly determined that Plaintiff’s
24   mental impairments did not cause more than minimal limitations in Plaintiff’s
25   ability to perform basic mental work activities, Tr. 18, and did not err by failing to
26   include mental health restrictions in the RFC determination.
27         With regard to Plaintiff’s physical capabilities, the Physical Medical Source
28   Statement form of Dr. Moise indicated Plaintiff could occasionally lift and carry up


     ORDER GRANTING DEFENDANT’S MOTION . . . - 8
 1   to 10 pounds and rarely lift and carry up to 20 pounds, could stand/walk only about
 2   two hours in an eight-hour working day, and would need a job that permitted him
 3   to shift positions at will from sitting, standing, or walking. Tr. 450-451. Dr.
 4   Moise’s treatment notes from 2015 to 2017 consistently limited Plaintiff to the
 5   performance of light to sedentary work with minimal bending, lifting and carrying,
 6   Tr. 416-448, and only stated that Plaintiff could not return to his heavy labor type
 7   jobs, Tr. 421. It does not appear Dr. Moise’s opinions conflict with the ALJ’s RFC
 8   determination.
 9         In any event, at the administrative hearing, the ALJ directed the vocational
10   expert to explain how the forgoing particular physical restrictions would affect the
11   occupations identified by the vocational expert. Tr. 71-75. The vocational expert
12   specifically indicated that if the individual could lift/carry no more than 10 pounds,
13   would need the option to sit and stand at will, was limited to frequent fingering in
14   addition to frequent handling, and had to stay off his feet for six hours a day, the
15   individual would still be able to perform the jobs of parking lot attendant, grain
16   picker, and courtesy booth cashier. Tr. 71, 74-75. Any error for not expressly
17   including these specific restrictions in the ultimate RFC determination is therefore
18   harmless. See Johnson v. Shalala, 60 F.3d 1428, 1436 n.9 (9th Cir. 1995) (an error
19   is harmless when the correction of that error would not alter the result). An ALJ’s
20   decision will not be reversed for errors that are harmless. Burch v. Barnhart, 400
21   F.3d 676, 679 (9th Cir. 2005) (citing Curry v. Sullivan, 925 F.2d 1127, 1131 (9th
22   Cir. 1991).
23         2.      Kevin Weeks, D.O.
24         Plaintiff next contends the ALJ erred by failing to provide specific and
25   legitimate reasons for rejecting the July 2015 examination findings of Dr. Weeks.
26   ECF No. 13 at 16.
27         Dr. Weeks examined Plaintiff on July 25, 2015. Tr. 366-372. It was noted
28   that Plaintiff could use his hands for buttons and zippers, shoe laces, cleaning


     ORDER GRANTING DEFENDANT’S MOTION . . . - 9
 1   teeth, caring for hair, turning doorknobs, typing and signing his name. Tr. 368. He
 2   was also able to pick up a coin without difficulty. Tr. 370. The range of motion in
 3   his shoulders were within normal limits, he had 5/5 strength in the bilateral upper
 4   and lower extremities, and his hand grip was strong bilaterally. Tr. 370. The range
 5   of motion in Plaintiff’s back was noted as somewhat restricted. Tr. 370.
 6         Dr. Weeks opined that Plaintiff could walk/stand about four hours and sit
 7   about six hours in an eight-hour workday and could lift and carry 10 pounds both
 8   occasionally and frequently. Tr. 371. Dr. Weeks further found postural and
 9   environmental limitations and “some restriction in reaching overhead and reaching
10   forward but handling, fingering and feeling no obvious limitations.” Tr. 371.
11         The ALJ accorded “partial” weight to Dr. Week’s report, finding it was
12   inconsistent with imaging of the shoulder and a lack of treatment for that issue and
13   inconsistent with the overall normal findings throughout the record. Tr. 22.
14         Plaintiff contends the ALJ erred by relying on outdated x-rays (2012
15   shoulder imaging study) to reject the shoulder limitations identified by Dr. Weeks.
16   ECF No. 13 at 16. The undersigned does not agree.
17         Although of limited relevance, evidence from outside of the relevant time
18   period can be deemed useful as background information. See Fair v. Bowen, 885
19   F.2d 597, 600 (9th Cir. 1989). Plaintiff’s rotator cuff injury occurred in 2007. Tr.
20   367. As noted by the ALJ, by April 2012 there was no significant findings on right
21   shoulder x-rays, Tr. 322, and, from that date, there is very little clinical evidence
22   related to Plaintiff’s shoulder issue. Tr. 18.
23         In July 2015, Plaintiff reported to Dr. Weeks he could lift no more than 20
24   pounds, Tr. 367, on examination in September 2015 he had normal movement of
25   all extremities and normal motor strength and tone, Tr. 399, and although two
26   months later Plaintiff reported pain in his left shoulder, there was no crepitation,
27   Tr. 397, and Plaintiff did not continue to report this issue to his care providers. On
28   March 24, 2017, Dr. Moise opined that Plaintiff could occasionally lift and carry


     ORDER GRANTING DEFENDANT’S MOTION . . . - 10
 1   up to 10 pounds, rarely lift and carry up to 20 pounds, and would have no
 2   significant limitations with reaching, handling or fingering. Tr. 451.
 3         Here, the ALJ properly evaluated the evidence of record pertaining to
 4   Plaintiff’s shoulder. The 2012 imaging report was relevant to demonstrate there
 5   was no abnormality with regard to Plaintiff’s shoulder following the injury of that
 6   joint in 2007, and the overall record does not reflect limitations as a result of
 7   Plaintiff’s 2007 shoulder injury. Accordingly, the ALJ did not err by accordingly
 8   only “partial weight” to the examination report of Dr. Weeks.
 9         3.     Norman Staley, M.D.
10         It appears Plaintiff next asserts the ALJ erred by assigning “great weight” to
11   the opinion of reviewing physician Staley, Tr. 23, but failing to incorporate any
12   limitations in reaching or pushing/pulling with Plaintiff’s upper extremities in the
13   RFC determination. ECF No. 13 at 17-18.
14         Dr. Staley reviewed the record on November 16, 2015, and opined Plaintiff
15   was capable of light work with limited reaching and pushing/pulling abilities as
16   well as postural and environmental limitations. Tr. 108-113. He specifically found
17   Plaintiff was limited in pushing and/or pulling with his right upper extremity and
18   limited to occasional overhead lifting with his right upper extremity. Tr. 109-110.
19   The ALJ gave great weight to Dr. Staley’s opinion, except with respect to the
20   restrictions attributed to Plaintiff’s shoulder pathology. Tr. 23. The ALJ indicated
21   that the light lifting limitation accommodated any limitations from Plaintiff’s
22   shoulder. Id.
23         As stated above with respect to Dr. Weeks, April 2012 x-rays of Plaintiff’s
24   right shoulder revealed no significant findings, Tr. 322, and, following that date,
25   there is very little clinical evidence related to Plaintiff’s shoulder issue. See supra.
26   The weight of the evidence of record does not reflect limitations as a result of
27   Plaintiff’s 2007 shoulder injury. Consequently, the ALJ did not err by discounting
28   Dr. Staley’s assessed reaching and pushing/pulling restrictions.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 11
 1         4.     H.C. Alexander, III, M.D.
 2         Plaintiff also contends the ALJ erred by according great weight to the
 3   opinion of medical expert Alexander. ECF No. 13 at 18-19. Plaintiff asserts Dr.
 4   Alexander’s opinion is unsupported by substantial evidence. ECF No. 13 at 18.
 5         Dr. Alexander testified at the administrative hearing held on March 21,
 6   2017, Tr. 41-49, and identified Plaintiff’s issues as degenerative disc disease of the
 7   lower lumbar spine (no greater than mild canal stenosis at any level), rotator cuff
 8   tear, and carpal tunnel syndrome, Tr. 41. Dr. Alexander indicated imaging did not
 9   show any abnormality with respect to Plaintiff’s shoulder (x-ray was negative), Tr.
10   42, there was no significant evidence of nerve root compression with regard to
11   Plaintiff’s lower back, Tr. 43, and nerve conduction studies showed only mild
12   carpal tunnel syndrome, Tr. 43-44. He opined Plaintiff was capable of lifting 20
13   pounds occasionally and 10 pounds frequently and could stand/walk for six hours,
14   with normal breaks, in an eight-hour workday with no limitation on sitting. Tr. 43.
15   He additionally assessed postural, environmental and manipulative limitations
16   (related to the carpal tunnel syndrome). Tr. 43-44.
17         The ALJ gave “great weight” to the medical expert’s testimony because he
18   reviewed the entire longitudinal medical record, gave a reasonable explanation of
19   his opinion, and had program knowledge. Tr. 24.
20         There is no requirement that the ALJ provide rationale for according weight
21   to a medical professional, rather this Court reviews whether the ALJ has failed to
22   provide legally sufficient reasons for rejecting evidence. Garrison v. Colvin, 759
23   F.3d 995, 1020 (9th Cir. 2014). Dr. Alexander indicated he reviewed all exhibits
24   of record, Tr. 41, and properly cited the medical evidence that supported the basis
25   for his conclusions regarding Plaintiff’s medical condition, Tr. 41-49.
26         Plaintiff’s argues it appears Dr. Alexander did not read the MRI reports
27   because Dr. Alexander’s finding of “no evidence of nerve compression” was
28   inconsistent with the medical evidence. ECF No. 13 at 18. First, Dr. Alexander


     ORDER GRANTING DEFENDANT’S MOTION . . . - 12
 1   stated Dr. Moise did not feel there was “significant evidence for nerve root
 2   compression,” Tr. 43, not that there was “no evidence” of nerve compression. This
 3   testimony is corroborated by Dr. Moise’s most recent records, Tr. 416-448,
 4   supported by updated imaging, which shows stable findings at L5-S1 of bilateral
 5   moderate foramenal stenosis, right L4-5 disc protrusion possibly affecting the right
 6   L4 root, and a stable left sided protrusion at L3-4, none requiring surgery. Tr. 416,
 7   419, 423, 427, 429, 433, 435, 439 (MRI “does not show severe enough nerve
 8   impingement to refer for surgery”). In fact, Dr. Moise’s most recent record, the
 9   March 24, 2017 Physical Medical Source Statement, makes no mention of
10   evidence of nerve compression. Tr. 449-452.
11            Plaintiff also asserts Dr. Alexander erred by failing to take into consideration
12   Plaintiff’s level of pain. ECF No. 13 at 18-19. Dr. Alexander did not examine or
13   treat Plaintiff. He merely reviewed the objective medical evidence and expressed
14   his opinion of Plaintiff’s functioning based on the record.
15            It was proper for the ALJ to consider Dr. Alexander’s opinion, based on his
16   review of the record as a whole, and assign the opinion great weight. The Court
17   finds Plaintiff’s argument with respect to Dr. Alexander is without merit.
18            It is the responsibility of the ALJ to determine credibility, resolve conflicts
19   in medical testimony and resolve ambiguities, Saelee v. Chater, 94 F.3d 520, 522
20   (9th Cir. 1996), and this Court may not substitute its own judgment for that of the
21   ALJ, 42 U.S.C. § 405(g). Where, as here, the ALJ has made specific findings
22   justifying a decision, and those findings are supported by substantial evidence, this
23   Court’s role is not to second-guess that decision. Fair, 885 F.2d at 604.
24            Based on the foregoing, the Court finds the ALJ did not err by failing to find
25   greater limitations than as conveyed in the RFC determination. The limitations
26   assessed by the ALJ are supported by the weight of the record evidence and free of
27   error.
28   ///


     ORDER GRANTING DEFENDANT’S MOTION . . . - 13
 1         B.       Step Five
 2         Plaintiff’s brief lastly contends the ALJ erred at step five of the sequential
 3   evaluation process by finding Plaintiff capable of performing other work existing
 4   in significant numbers in the national economy. ECF No. 13 at 19. Plaintiff
 5   asserts the RFC determination, and thus the hypothetical presented to the
 6   vocational expert, erroneously omitted Plaintiff’s limited “abilities to sit,
 7   stand/walk, lift and reach, as well as mental limitations.” ECF No. 13 at 19.
 8         As determined above, the ALJ did not err in the weight he accorded to the
 9   above noted medical professionals. As such, the Court finds the ALJ’s
10   determination with respect to Plaintiff’s functioning capacity is supported by
11   substantial evidence. Presented with a hypothetical that mirrored the ALJ’s
12   supported RFC determination, the vocational expert testified that the individual
13   would be able to perform a significant number of jobs existing in the national
14   economy, including the jobs of marker, meter reader, parking lot attendant and
15   storage clerk.2 Tr. 69-70. Since the vocational expert’s testimony was based on a
16   proper RFC determination by the ALJ, the Court finds the ALJ did not err at step
17   five of the sequential evaluation process. See Rollins v. Massanari, 261 F.3d 853,
18
19
           2
               In a second hypothetical, the vocational expert testified that if the individual
20
     was further restricted to lifting/carrying no more than 10 pounds, needing an option
21
     to sit and stand at will, frequent fingering in addition to frequent handling, and
22
     staying off his feet for six hours a day, the individual would still be capable of
23
     performing the jobs of parking lot attendant, grain picker, and courtesy booth
24
     cashier. Tr. 70-71, 74-75. The ALJ made an alternative step five finding that
25
     Plaintiff could also perform these jobs, which existed in significant numbers in the
26
     national economy, if he were deemed limited to a greater extent as noted in the
27
     second hypothetical. Tr. 25.
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 14
 1   857 (9th Cir. 2001) (the ALJ did not err by omitting limitations in a hypothetical to
 2   the vocational expert that a claimant claimed, but failed to prove).
 3                                     CONCLUSION
 4         Having reviewed the record and the ALJ’s findings, the Court finds the
 5   ALJ’s decision is supported by substantial evidence and free of legal error.
 6   Accordingly, IT IS ORDERED:
 7         1.     Defendant’s Motion for Summary Judgment, ECF No. 14, is
 8   GRANTED.
 9         2.     Plaintiff’s Motion for Summary Judgment, ECF No. 13, is DENIED.
10         The District Court Executive is directed to file this Order and provide a copy
11   to counsel for Plaintiff and Defendant. Judgment shall be entered for Defendant
12   and the file shall be CLOSED.
13         DATED January 30, 2019.
14
15                                _____________________________________
                                            JOHN T. RODGERS
16                                 UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 15
